Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment received 07/11/2022 has been entered in full. 
Response to Arguments
Applicant’s arguments, see pages 12-13, filed 07/11/2022, with respect to the pending claims have been fully considered and are persuasive.  The rejection of the pending claims has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The claims are allowable due to the persuasive arguments of the Applicant, specifically as seen on pages 12-13. 

    PNG
    media_image1.png
    591
    752
    media_image1.png
    Greyscale


	Similarly in claim 19, none of the prior art of record discloses in combination with the other limitations of the claim a similarity vector representing each of the files of the plurality of files, wherein each of the similarity vectors is generated from a concatenation of a plurality of chunk feature vectors, each of the chunk feature vectors representing a chunk of a file from the plurality of files; and a neural network pre-trained to receive a query file, generate a query vector, and provide an indication of all similarity vectors from the plurality of similarity vectors that are within a specified distance from the query vector.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669